[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING RE: MOTION FOR NONSUIT
On October 1, 1997, the court (Mottolese, J.) noted that plaintiff Robert Teixeira has attempted to enter a pro se appearance. The court ruled that it was allowing the Law Offices of Frederick D. Paoletti, Jr. to withdraw its appearance for Robert Teixeira "subject to a proper appearance from the plaintiff." Since a pro se appearance has not been filed by Robert Teixeira, the Law Offices of Frederick D. Paoletti, Jr. still represent Robert Teixeira in this matter. Accordingly, the defendants' motion for nonsuit against Robert Teixeira for failure to file an appearance is denied.
THIM, J.